               Case 2:20-cr-00112-JAM Document 48 Filed 02/26/21 Page 1 of 3


1    JENNIFER MOUZIS
     Law Office of Jennifer Mouzis
2    State Bar No. 200280
     4825 J Street, Suite 222
3    Sacramento, California 95819
     Telephone: (916) 822-8702
4    Facsimile: (916) 822-8712
5
     Attorney for Defendant
6    GREGORY TABAREZ

7

8                           IN THE UNITED STATES DISTRICT COURT

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,           )                  2:20-cr-00112-JAM
11                                       )
                             Plaintiff,  )                  STIPULATION AND ORDER
12                                       )                  TO CONTINUE STATUS
     v.                                  )                  CONFERENCE, AND TO EXCLUDE
13
                                         )                  TIME
14
                                         )
     JOSHUA CABANILLAS, et al,           )
15                                       )
                             Defendants. )
16   __________________________________ )

17
                                              STIPULATION
18

19          Plaintiff, United States of America, by and through its counsel, Assistant United States
20   Attorney Vincenza Rabenn; Defendant Gregory Tabarez, by and through his counsel, Jennifer
21   Mouzis; Defendant Severo Reyna, by and through his counsel, Eduardo Garnica; and Defendant
22   Joseph Cuaron, by and through his counsel, David Fischer (hereinafter “defense”) agree and
23   stipulate to vacate the date set for status conference, March 2, 2021 at 9:30 a.m., in the
24
     above-captioned matter, and to continue the status conference to April 20, 2021 at 9:30
25
     a.m. in the courtroom of the Honorable John A. Mendez.
26
            By previous order, this case was set for status conference on March 3, 2021 (ECF 43).
27
     Defense counsel requests a continuance in order to further prepare, confer with their respective
28

                                                           1

                                   Stipulation and Order to Continue Status Conference
               Case 2:20-cr-00112-JAM Document 48 Filed 02/26/21 Page 2 of 3


1
     clients, review the discovery, and otherwise prepare for trial or resolution of this case. The
2
     Government does not object to this continuance.
3
            Based upon the foregoing, the parties stipulate that that the ends of justice served by
4
     granting the continuance outweighs the best interest of the public and the defendants in a speedy
5
     trial. The parties also agree and stipulate that time under the Speedy Trial Act should be
6

7
     excluded as of February 26, 2021, through and including April 20, 2021; pursuant to 18 U.S.

8    §3161 (h)(7)(A) and (B)(iv)[reasonable time to prepare] and General Order 479 [Local Code

9    T4].

10          Accordingly, the parties respectfully request the Court adopt this proposed stipulation.

11   IT IS SO STIPULATED.
12   Dated: February 26, 2021                       McGREGOR W. SCOTT
                                                    United States Attorney
13

14
                                            By:     /s/ Vincenza Rabenn
                                                    VINCENZA RABENN
15                                                  Assistant United States Attorney

16   Dated: February 26, 2021                        /s/ Jennifer Mouzis
                                                    JENNIFER MOUZIS
17                                                  Attorney for Defendant
                                                    GREGORY TABAREZ
18

19   Dated: February 26, 2021                       /s/ Eduardo Garnica
                                                    EDUARDO GARNICA
20                                                  Attorney for Defendant
                                                    SERVERO REYNA
21

22
     Dated: February 26, 2021                        /s/ David Fischer
23
                                                    DAVID FISCHER
                                                    Attorney for Defendant
24                                                  JOSEPH CUARON

25

26

27

28

                                                            2

                                    Stipulation and Order to Continue Status Conference
               Case 2:20-cr-00112-JAM Document 48 Filed 02/26/21 Page 3 of 3


1
                                                   ORDER
2
            IT IS HEREBY ORDERED, the Court having received, read, and considered the parties’
3
     stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4
     its order. The Court specifically finds the failure to grant a continuance in this case would deny
5
     counsel reasonable time necessary for effective preparation, considering the exercise of due
6

7
     diligence. The Court finds the ends of justice are served by granting the requested continuance

8    and outweigh the best interest of the public and defendants in a speedy trial.

9           The Court orders from the time of the parties’ stipulation, February 26, 2021, up to and

10   including April 20, 2021, shall be excluded from computation of time within which the trial of

11   this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C.§ 3161(h)(7)(A)
12   and (B)(iv) [reasonable time for counsel to prepare] and General Order 479 [Local Code T4]. It
13   is further ordered the March 3, 2021 status conference shall be continued until April 20, 2021,
14   at 9:30 a.m.
15

16   Dated: February 26, 2021                         /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
17
                                                      UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                            3

                                    Stipulation and Order to Continue Status Conference
